 

Exhibit 10.1
 
ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT (this “Agreement”), dated December 14, 2017, is
made by and between QuantRx Biomedical Corporation, a Nevada corporation
(“Seller”), and Preprogen LLC, a Delaware limited liability company (“Buyer”).
Buyer and Seller are collectively referred to herein as the “Parties” and each
individually as a “Party”.
 
WHEREAS, the Parties desire that, at the Closing (defined below) and subject to
the terms and conditions set forth in this Agreement, Seller shall sell, assign,
transfer and deliver to Buyer, and Buyer shall purchase and accept from Seller,
all of the Purchased Assets (defined below).
 
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements herein contained, the Parties hereto agree
as follows:
 
SECTION 1.
DEFINITIONS AND TERMS.
 
1.1 Specific Definitions. As used in this Agreement, the following terms have
the following meanings:
 
“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with, such Person. For
purposes of this definition, “control” (including, with correlative meaning, the
terms “controlling”, “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person through the ownership of
such Person’s voting securities, by contract or otherwise.
 
“Allocation” has the meaning set forth in Section 3.4.
 
“Agreement” has the meaning set forth in the preamble to this Agreement.
 
“Base Cash Amount” has the meaning set forth in Section 2.3.
 
“Business” means the collection and analysis of vaginal fluid and exfoliated
vaginal cells, including, but not limited to, fetal cellular material and/or
cancer cells utilizing, among other resources, the proprietary PadKit technology
of Seller, and the commercialization of the foregoing.
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in New York City are authorized or obligated by Law or executive order to
close.
 
“Buyer” has the meaning set forth in the preamble to this Agreement.
 
“Buyer Indemnified Parties” has the meaning set forth in Section 7.1(a).
 
“Code” has the meaning set forth in Section 3.4.
 
“Closing” has the meaning set forth in Section 3.1.
 
“Closing Date” has the meaning set forth in Section 3.1.
 
“Disagreement Notice” has the meaning set forth in Section 7.3(f).
 
“Disputed Items” has the meaning set forth in Section 4.2.
 
“Encumbrance” means any mortgage, lien, pledge, security interest, charge,
encumbrance, claim, covenant, condition or restriction or any other adverse
claim, right or encumbrance of any kind or nature whatsoever.
 
“Equity Amount” has the meaning set forth in Section 2.3.
 
“Equity Consideration” has the meaning set forth in Section 3.2(c).
 
 
-1-

 
“Excluded Business” means the development, manufacturing, marketing and sale of
the over-the-counter (“OTC”) miniform products for the feminine hygiene markets
and hemorrhoid treatment markets, including, for the avoidance of doubt, the OTC
Pad technologies, including feminine and anal hygienic pad, and lateral flow
technology.
 
“Excluded Liabilities” has the meaning set forth in Section 2.2.
 
“Final Revenue Statement” has the meaning set forth in Section 4.2.
 
“Fundamental Representations” means, collectively, Sections 5.1(a)
(Organization), 5.1(b) (Authorization), 5.1(c)(i) (No Conflicts), and 5.1(k) (No
Brokers).
 
“GAAP” means United States generally accepted accounting principles as in effect
from time to time.
 
“Governmental Authority” means any federal, state, local or foreign government
or other political subdivision thereof or any entity, body, regulatory or
administrative authority, agency, commission, court, tribunal or judicial body
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
 
“Indemnified Party” has the meaning set forth in Section 7.3(a).
 
“Indemnifying Party” has the meaning set forth in Section 7.3(a).
 
“Independent Expert” has the meaning set forth in Section 4.2.
 
“Intellectual Property” means all rights in intellectual property throughout the
world, including:
 
(a)           all domestic and foreign copyright interests in any original work
of authorship, whether registered or unregistered, including to all copyright
registrations or foreign equivalent, all applications for registration or
foreign equivalent, all moral rights, all common-law rights, and all rights to
register and obtain renewals and extensions of copyright registrations, together
with all other copyright interests accruing by reason of international copyright
convention (“Copyrights”);
 
(b)           all domestic and foreign patents (including certificates of
invention and other patent equivalents), provisional applications, patent
applications and patents issuing therefrom as well as any division, continuation
or continuation in part, reissue, extension, reexamination, certification,
revival or renewal of any patent, all Inventions and subject matter related to
such patents, in any and all forms (“Patents”);
 
(c)           all domestic and foreign trademarks, trade dress, service marks,
trade names, icons, logos, slogans, and any other indicia of source or
sponsorship of goods and services, designs and logotypes related to the above,
in any and all forms, all trademark registrations and applications for
registration related to such trademarks (including intent to use applications),
and all goodwill related to the foregoing (“Trademarks”);
 
(d)           all domain name registrations (“Domain Names”);
 
(e)           any formula, design, device or compilation, or other information
which is used or held for use by a business, which gives the holder thereof an
advantage or opportunity for advantage over competitors which do not have or use
the same, and which is not generally known by the public. Trade Secrets can
include, by way of example, formulas, algorithms, market surveys, market
research studies, information contained on drawings and other documents, and
information relating to research, development or testing (“Trade Secrets”);
 
(f)          novel devices, processes, compositions of matter, methods,
techniques, observations, discoveries, apparatuses, machines, designs,
expressions, theories and ideas, and inventions, whether or not patentable,
scientific, engineering, mechanical, electrical, financial, marketing or
practical knowledge or experience useful in the operation of Seller or the
Business (“Know How”);
 
 
 
-2-

 
(g)        (i) any and all computer programs and/or software programs (including
all source code, object code, firmware, programming tools and/or documentation),
(ii) databases and compilations, including any and all data and collections of
data, and (iii) all content contained on Internet site(s) (“Software”);
 
(h)         all documentation and media constituting, describing or relating to
the above, including memoranda, manuals, technical specifications and other
records wherever created throughout the world; and
 
(i)          the right to sue for past, present, or future infringement and to
collect and retain all damages and profits related to the foregoing.
 
“IP Assignments” has the meaning set forth in Section 3.2.
 
“Knowledge of Seller” means the actual knowledge after reasonable due inquiry of
Dr. Shalom Hirschman and Michael Abrams.
 
“Law” or “Laws” means any law (both common and statutory law and civil and
criminal law), treaty, convention, rule, directive, legislation, ordinance,
regulatory code (including statutory instruments, guidance notes, circulars,
directives, decisions, rules and regulations) or similar provision having the
force of law or an order of any Governmental Authority.
 
“License Agreement” has the meaning set forth in Section 3.2(c).
 
“Losses” has the meaning set forth in Section 7.1(a).
 
“Notice of Claim” has the meaning set forth in Section 7.3(a).
 
“Other Transaction Documents” means, collectively, the Preprogen Operating
Agreement, the IP Assignments, the Warrant and the License Agreement.
 
“Owned IP” has the meaning set forth in Section 5.1(g)(i)(A).
 
“Parties” has the meaning set forth in the preamble to this Agreement.
 
“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or other entity or organization, including
any Governmental Authority.
 
“Preprogen Operating Agreement” has the meaning set forth in Section 3.2(c).
 
“Proceeding” has the meaning set forth in Section 7.3(a).
 
“Promissory Notes” has the meaning set forth in Section 3.2(b).
 
“Promissory Notes Amount” means $65,000, representing the aggregate outstanding
principal amount of the Promissory Notes.
 
“PTO” has the meaning set forth in Section 5.1(g)(ii)(C).
 
“Purchased Assets” has the meaning set forth in Section 2.1.
 
“Purchase Price” has the meaning set forth in Section 3.4.
 
“Registered IP” has the meaning set forth in Section 5.1(g)(i)(A).
 
 
 
 
-3-

 
“Revenue” means the amount of gross revenue recognized by Buyer following the
Closing from the sale of products that utilize, in whole or in part, or royalty
payments or licensing fees received by Buyer with respect to, (i) the Patents
included in the Owned IP acquired pursuant to this Agreement that relate
primarily to the Business, and/or (ii) improvements to, or extensions of, such
acquired Patents made by, or issued to, Buyer following the Closing or any
Patents developed by Buyer following the Closing that relate, in whole or in
part, to such acquired Patents, in each case, calculated in accordance with
GAAP.
 
“Revenue Payment” has the meaning set forth in Section 4.1.
 
“Revenue Statement” has the meaning set forth in Section 4.1.
 
“Securities Act” has the meaning set forth in Section 5.1(h).
 
“Seller” has the meaning set forth in the preamble to this Agreement.
 
“Seller Disclosure Schedule” has the meaning set forth in Section 5.1.
 
“Seller Indemnified Parties” has the meaning set forth in Section 7.2(a).
 
“Warrant” has the meaning set forth in Section 3.2.
 
“Warrant Shares” has the meaning set forth in Section 5.1(h).
 
“Warrantholder” has the meaning set forth in Section 2.3.
 
1.2 Other Definitional Provisions. All references to Articles, Sections and
Exhibits are references to Articles, Sections and Exhibits of this Agreement
unless otherwise provided. Terms defined in the singular have a comparable
meaning when used in the plural, and vice versa. The use of the masculine,
feminine or neuter gender herein shall not limit any provision of this
Agreement. The words “include”, “includes” and “including” shall be deemed to be
followed by the words “without limitation” whether or not they are in fact
followed by those words or words of like import. The terms “dollars” and “$”
mean U.S. dollars. Whenever this Agreement refers to a number of days, such
number shall refer to calendar days unless Business Days are specified. Whenever
any action must be taken hereunder on or by a day that is not a Business Day,
then such action may be validly taken on or by the next day that is a Business
Day. The words “hereof”, “hereto”, “hereby”, “herein”, “hereunder” and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole and not to any particular section or article in which such words appear.
The phrase “the date of this Agreement”, “date hereof” and terms of similar
import, unless the context otherwise requires, shall be deemed to refer to the
date set forth in the preamble of this Agreement. The use of “or” is not
intended to be exclusive unless expressly indicated otherwise. References to any
Law shall be deemed to refer to such Law and the rules and regulations
promulgated thereunder, as in effect from time to time prior to the Closing, and
any successor to such Law. The exhibits and annexes to this Agreement constitute
a part of this Agreement and are incorporated herein for all purposes.
 
SECTION 2.
PURCHASE AND SALE OF ASSETS.
 
2.1 Purchased Assets. Seller shall (and, effective as of the Closing, does
hereby) sell, assign, transfer and deliver to Buyer, and Buyer shall (and,
effective as of the Closing, does hereby) purchase and accept from Seller, at
the Closing, all legal and beneficial right, title and interest of Seller in and
to all of the Purchased Assets, in each case, free and clear of any and all
Encumbrances. “Purchased Assets” means, collectively, all properties, rights,
claims, assets, records, Intellectual Property (including patents, know-how,
trade secrets, and diagnostic applications and data) of Seller related to the
Business. Further and not in limitation of the foregoing, Purchased Assets shall
include the properties, rights, claims, assets, records and Intellectual
Property set forth on Schedule A.
 
 
 
 
-4-

 
2.2 Excluded Assets and Liabilities. Notwithstanding any provision in this
Agreement to the contrary, Buyer is not purchasing any properties, rights,
claims or assets of Seller other than the Purchased Assets and is not assuming
any liability or obligation of Seller or any of its Affiliates (or any
predecessor of Seller or any of its Affiliates, or any prior owner of all or
part of Seller’s or its Affiliates’ businesses or assets) of whatever nature,
whether absolute, accrued, contingent or otherwise, and whether presently in
existence or arising hereafter. All such liabilities and obligations shall be
retained by and remain obligations and liabilities of Seller or its Affiliates,
as applicable (all such liabilities and obligations herein referred to as the
“Excluded Liabilities”).
 
2.3 Transaction Consideration. The aggregate consideration to be paid by Buyer
in respect of the transactions contemplated by this Agreement shall consist of
(a) one million dollars ($1,000,000) (the “Base Cash Amount”), which shall be
paid in the manner set forth in Section 3.2(a), (b) the issuance by Buyer of the
Equity Consideration, as such term is defined in Section 3.2(c) below, which for
purposes of this Agreement shall be valued at five hundred thousand dollars
($500,000) (the “Equity Amount”), and (c) Seller’s right to receive the Revenue
Payments, if any, pursuant to Section 4. In addition, as part of the overall
consideration for the transactions contemplated hereby, Seller shall issue the
Warrant to Rashbi Capital Group, LLC, a Delaware limited liability company (the
“Warrantholder”), in accordance with Section 3.2(g).
 
SECTION 3.
CLOSING.
 
3.1 Closing Date. The closing of the transactions contemplated hereby (the
“Closing”) shall take place at the offices of Kramer Levin Naftalis & Frankel
LLP, 1177 Avenue of the Americas, New York, NY 10036, at 10:00 a.m. on the date
hereof, simultaneously with the execution and delivery hereof, unless another
time, date or place is agreed to in writing by the parties. The date on which
the Closing occurs is referred to herein as the “Closing Date”, and the Closing
will be deemed effective as of 12:01 a.m. Eastern Time on the Closing Date.
 
3.2 Closing Transactions. At the Closing, the following transactions shall be
effected by the Parties:
 
(a) Buyer shall pay, by wire transfer of immediately available funds to the
account(s) designated in writing by Seller prior to the Closing, an amount equal
to the Base Cash Amount, less (i) the Promissory Notes Amount, and (ii) the
Portland Payoff Amount.
 
(b) Buyer shall pay to the City of Portland (“Portland”) on behalf of Seller and
in accordance with the payment instructions set forth in the payoff letter
attached hereto as Exhibit 3.2(b) the aggregate amount indicated on such payoff
letter as required to be paid to Portland on the Closing Date in order to fully
discharge the indebtedness owing to Portland (such amount, the “Portland Payoff
Amount”).
 
(c) Each of the Parties agrees that, effective concurrently with the payment by
Buyer pursuant to Section 3.2(a), (i) that certain Convertible Promissory Demand
Note, with an issuance date of May 8, 2017, issued by Seller to Buyer in the
principal sum of $25,000, (ii) that certain Convertible Promissory Demand Note,
with an issuance date of March 16, 2017, issued by Seller to Buyer in the
principal sum of $25,000 (iii) that certain Convertible Promissory Demand Note,
with an issuance date of October 2, 2017, issued by Seller to Buyer in the
principal sum of $15,000 (such Convertible Promissory Demand Notes collectively,
the “Promissory Notes”) shall be canceled and terminated, and any and all of the
rights, obligations, covenants, agreements, representations and warranties
contained therein (including any interest accrued thereon and all other rights
of the holder thereunder) shall be canceled and terminated and of no further
force and effect.
 
(d) Buyer shall issue to Seller that number of membership interests of Buyer
equal to 15% of the issued and outstanding membership interests of Buyer on a
fully diluted basis as of the Closing Date (assuming the conversion, exercise,
or exchange for membership interests of all convertible securities issued and
outstanding prior to such conversion, all outstanding warrants and options, and
all other convertible debt, notes, debentures, or any other securities which are
convertible, exercisable or exchangeable for membership interests (“Convertible
Securities”), including for such purpose all Convertible Securities which Buyer
has agreed to issue prior to such conversion (the “Equity Consideration”), for
an aggregate price equal to the Equity Amount in accordance with this Agreement
and that certain Amended and Restated Limited Liability Company Agreement of
Buyer in the form attached hereto as Exhibit 3.2(d) (the “Preprogen Operating
Agreement”).
 
 
 
 
-5-

 
(e) Seller and the other equity holders named in the Preprogen Operating
Agreement shall duly execute and deliver to each other the Preprogen Operating
Agreement.
 
(f) Seller shall duly execute and deliver to Buyer each of the intellectual
property assignments attached hereto as Exhibit 3.2(f) (the “IP Assignments”).
 
(g) Seller shall duly execute, deliver and issue to the Warrantholder, and the
Warrantholder shall duly execute and deliver to Seller, the warrant in the form
attached hereto as Exhibit 3.2(g) (the “Warrant”).
 
(h) Buyer and Seller shall duly execute and deliver to each other the license
agreement in the form attached hereto as Exhibit 3.2(h) (the “License
Agreement”).
 
3.3 Sales and Transfer Taxes. Seller shall bear solely all sales, use, excise,
and other transfer taxes and duties applicable to the transfer of the Purchased
Assets in connection with this Agreement and the Other Transaction Documents.
Any payment or reimbursement under this Section 3.3 shall be made within ten
(10) Business Days after any such valid request for payment or reimbursement.
 
3.4 Purchase Price Allocation. The Base Cash Amount and the Revenue Payments to
be made in accordance with Section 4, if any, (the “Purchase Price”) shall be
allocated among the Purchased Assets in the manner agreed upon by Seller and
Buyer in good faith as promptly as practicable following the Closing in the
manner required by Section 1060 of the Internal Revenue Code of 1986, as amended
(the “Code”) (such resulting allocation, the “Allocation”). Seller and Buyer
agree that they will adopt and utilize the amounts allocated to each of the
Purchased Assets for all purposes, including all tax returns filed by them and
that they will not take any position or action inconsistent therewith or on any
such tax return or in any legal or administrative proceeding or otherwise. Each
Party hereto agrees to prepare and timely file all applicable Internal Revenue
Service and applicable state tax forms relating to the Allocation including IRS
Form 8594, to reasonably cooperate with the other Party in the preparation of
such forms. Each Party agrees that any Revenue Payments made in accordance with
Section 4 and any indemnification payments made in accordance with Section 7
shall each be treated as adjustments to the Purchase Price. The parties agree to
treat the transaction for U.S. federal, state and local income tax purposes (a)
as a taxable sale and purchase to the extent of the Base Cash Amount and Revenue
Payments, and (b) as a contribution of property to Buyer under Section 721(a) of
the Code to the extent of the Equity Amount. No party hereto (nor any of such
party’s Affiliates) shall take any position inconsistent with the foregoing tax
characterizations.
 
3.5 Withholding. Buyer shall be entitled to deduct and withhold from any amounts
payable or otherwise deliverable pursuant to this Agreement such amounts as may
be required to be deducted or withheld therefrom under any provision of federal,
state, local or non-U.S. Tax law or under any applicable legal requirement and
to request any necessary Tax forms, including Form W-9 or the appropriate series
of Form W-8, as applicable, or any similar information. To the extent such
amounts are so deducted or withheld and properly remitted to the appropriate
Governmental Authority, such amounts shall be treated for all purposes under
this Agreement as having been paid to the Person to whom such amounts would
otherwise have been paid. Buyer shall give Seller reasonable advance notice of
its intention to withhold and an opportunity to avoid such withholding
consistent with applicable Law.
 
SECTION 4.
REVENUE PAYMENTS.
 
4.1 Revenue Payment Calculation and Payment.
 
(a) Calculation. In addition to the payments contemplated by Section 3.2 and
subject to the conditions set forth in this Section 4, Seller shall be eligible
to receive additional payments (the “Revenue Payments”) based upon Revenue, if
any, in accordance with this Section 4. The amount of Revenue Payments that
Seller is entitled to receive hereunder, if any, will be calculated as follows:
 
(i) 1.5% of aggregate Revenue, until aggregate Revenue exceeds $100,000,000;
 
(ii) thereafter, 1.75% of aggregate Revenue that exceeds $100,000,000, until
aggregate Revenue exceeds $200,000,000; and
 
(iii) thereafter, 2% of aggregate Revenue that exceeds $200,000,000.
 
 
 
 
-6-

 
(b) Payment. As soon as practicable, but in no event later than forty-five (45)
calendar days following the end of each calendar quarter following the Closing
Date, Buyer shall prepare and deliver (or shall cause to be prepared and
delivered) to Seller a statement, in reasonable detail, of (i) the Revenue
recognized during such calendar quarter, if any, (ii) the aggregate Revenue
recognized since the Closing and (iii) the amount of the Revenue Payment (if
any) earned in respect of such quarter (each, a “Revenue Statement”). If any
Revenue is recognized during a calendar quarter following the Closing, then no
later than forty-five (45) calendar days following the end of such calendar
quarter, Buyer shall pay to Seller, by wire transfer of immediately available
funds to the bank account(s) designated in writing by Seller, the Revenue
Payment earned during such calendar quarter (or the pro rata amount thereof in
the case of any partial calendar quarter period), as reflected on the Revenue
Statement for such calendar quarter.
 
4.2 Disputes. If Seller shall have any disagreement with respect to any Revenue
Statement or the calculation of any Revenue Payment, Seller shall have the right
to dispute such Revenue Statement(s) and calculation of Revenue Payment(s), no
more than once per calendar year (and such dispute shall be limited to the
Revenue Statements and calculation of any Revenue Payment delivered in such
calendar year), by giving written notice to Buyer. Any such notice from Seller
shall specify, in reasonable detail, such disagreement and the basis therefor.
The failure by Seller to notify Buyer of its disagreement within thirty (30)
calendar days following the end of each calendar year will constitute Seller’s
acceptance of the applicable Revenue Statement(s), the calculation(s) of the
Revenue recognized (if any) set forth in such Revenue Statement(s), the
calculation(s) of aggregate Revenue recognized since the Closing as set forth in
such Revenue Statement(s) and the amount of the Revenue Payment(s) (if any)
earned in respect of the quarter(s) with respect to which such Revenue
Statement(s) relate, and the foregoing shall be deemed final and binding on the
Parties. Any item contained in a Revenue Statement(s) for which Seller has not
notified Buyer of a dispute within such thirty (30) calendar day period shall be
deemed final and binding on the Parties. If Buyer and Seller are unable to
resolve any disagreement between them within thirty (30) calendar days after
Seller’s giving of notice of such disagreement, or such longer period as Buyer
and Seller may mutually agree, the items in dispute (collectively, the “Disputed
Items”) will promptly be referred for determination and resolution to a
nationally-recognized accounting firm mutually agreed by Buyer and Seller (the
“Independent Expert”). Buyer and Seller shall each make written submissions to
the Independent Expert promptly (and in any event within ten (10) calendar days
of the Independent Expert’s engagement), which submissions shall contain such
party’s computation of the Disputed Items and information, arguments, and
support for such party’s position as such party may elect to offer. The
Independent Expert shall be instructed to, within thirty (30) calendar days of
the date on which a Disputed Item has been referred to it for determination, (i)
make a written determination (such determination to include a worksheet setting
forth all material calculations used in arriving at such determination and to be
based solely on information provided to the Independent Expert by Buyer and
Seller) only as to each of the Disputed Items and shall have no authority to
review and make a determination with respect to any item which has not been
submitted by Seller and Buyer for determination by the Independent Expert, and
(ii) based on the items not in dispute and on the Independent Expert’s
determination of the Disputed Items, calculate the applicable Final Revenue
Statement for the applicable calendar quarter(s) and the Revenue Payment(s)
earned (if any) during such calendar quarter(s), which determination and
calculation will be (x) in writing, (y) promptly furnished to Seller and Buyer
after the Disputed Items have been referred to the Independent Expert (but in
any event, to the extent possible, within thirty (30) calendar days) and (z)
conclusive and binding upon each of the parties hereto and not subject to appeal
absent fraud or manifest error. In resolving any Disputed Item, the Independent
Expert may not assign a value to any item greater than the highest value for
such item claimed by either party or less than the lowest value for such item
claimed by either party. Any applicable Revenue Statement, (A) as agreed upon by
Buyer and Seller following Seller’s delivery of a notice of disagreement, or (B)
as finally determined by the Independent Expert pursuant to this Section 4.2,
shall be referred to herein as a “Final Revenue Statement”. In connection with
its determination of the Disputed Items, the Independent Expert will be entitled
to review the workpapers, trial balances and similar materials and any books and
records related thereto. The fees and expenses of the Independent Expert will be
paid by Buyer and Seller in inverse proportion as they may prevail (based on the
disputed items as resolved by the Independent Expert as compared to the disputed
items proposed by Buyer and Seller) as determined by the Independent Expert. If
the amount of the Revenue Payment earned with respect to any calendar quarter as
set forth in the Final Revenue Statement for such calendar quarter exceeds the
amount previously paid by Buyer with respect to such calendar quarter in
accordance with Section 4.1, Buyer shall pay such excess to Seller within five
(5) Business Days after the determination of the Final Revenue Statement for
such calendar quarter in accordance with this Section 4.2.
 
 
 
 
-7-

 
4.3 Post-Closing Operation of the Purchased Assets. Subsequent to the Closing,
Buyer shall have sole discretion with regard to all matters relating to the
operation of the Purchased Assets, it being understood and agreed that Buyer has
no obligation to operate the Purchased Assets in order to achieve any Revenue or
Revenue Payment or to maximize the amount of the Revenue Payments; provided,
that Buyer shall comply with the covenant of good faith and fair dealing
implicit in this Agreement. For the avoidance of doubt, it is understood and
agreed that (a) the contingent rights to receive any Revenue Payments shall not
be represented by any form of certificate or other instrument, are not
transferable without the prior written consent of Buyer, and do not constitute
an equity or ownership interest in Buyer or any Affiliate thereof, (b) Seller
shall not have any rights as a securityholder of Buyer or any of its Affiliates
as a result of contingent right to receive any Revenue Payments hereunder, (c)
no interest is payable with respect to any Revenue Payments, and (d) neither
Buyer, nor any of its Affiliates shall owe any fiduciary duty to Seller as
though it were an equity holder of Buyer or any of its Affiliates or otherwise
as a result of the contingent right to receive any Revenue Payments hereunder.
 
4.4 Setoff Right. Any payment due by Buyer to Seller pursuant to this Section 4
shall be permitted to be set off against any payment owed by Seller under
Section 7.1.
 
SECTION 5.
REPRESENTATIONS AND WARRANTIES.
 
5.1 Seller Representations and Warranties. Subject to such exceptions as are
specifically set forth in the appropriate section or subsection of the
disclosure schedule delivered by Seller to Buyer on the date hereof (the “Seller
Disclosure Schedule”) or in any other section or subsection of the Seller
Disclosure Schedule if and to the extent that the relevance of such disclosure
to such other section or subsection is reasonably apparent on the face of such
disclosure without reference to the documents referenced therein, Seller hereby
represents and warrants to Buyer and the Warrantholder as follows:
 
(a) Organization. Seller is a corporation duly created and organized, and
validly existing under the laws of its jurisdiction of creation, and has full
power and authority to own or use the properties and assets that it purports to
own or use, and to sell, encumber, distribute, exchange or in any other way
dispose of such assets. Seller is legally qualified to transact business, and,
to its knowledge, there are no claims or allegations by any Person contesting or
questioning the authority of Seller to conduct such business.
 
(b) Authorization. Seller has full corporate power and authority to execute,
deliver and perform this Agreement and each Other Transaction Document to which
it is a party and to consummate the transactions contemplated by this Agreement
and the Other Transaction Documents. The execution, delivery and performance by
Seller of this Agreement and the Other Transaction Documents to which it is a
party, and the consummation of the transactions contemplated by this Agreement
and the Other Transaction Documents, have been duly authorized by all necessary
corporate action of Seller. This Agreement and each Other Transaction Document
to which Seller is a party have been duly executed and delivered by Seller and
constitute or will constitute a valid and legally binding obligation of Seller
enforceable against Seller in accordance with its terms, except that such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium, and similar laws affecting creditors’ rights
generally, (ii) equitable principles which may limit the availability of certain
equitable remedies (such as specific performance) in certain instances, and
(iii) public policy considerations with respect to the enforceability of rights
of indemnification.
 
(c) No Conflicts. The execution, delivery and performance by Seller of this
Agreement and the Other Transaction Documents to it is a party and the
consummation of the transactions contemplated by this Agreement and the Other
Transaction Documents do not and will not (i) conflict with or result in a
violation of any provision of the certificates of incorporation, bylaws or other
organizational documents of Seller, (ii) conflict with or result in a violation
of any provision of, or constitute (with or without the giving of notice or the
passage of time or both) a default under, any bond, debenture, note, mortgage,
indenture, lease, agreement, or other instrument or obligation to which it is a
party or by which Seller or any of its properties may be bound, (iii) result in
the creation or imposition of any Encumbrance upon any of the Purchased Assets,
or (iv) violate any Law binding upon Seller.
 
 
 
 
-8-

 
(d) No Consents. No consent, approval, order or authorization of, or
declaration, filing or registration with, any Governmental Authority or any
other Person is required to be obtained or made by Seller in connection with the
execution, delivery or performance by Seller of this Agreement or any Other
Transaction Document to which it is a party or the consummation of the
transactions contemplated by this Agreement and the Other Transaction Documents.
The representations and warranties of Seller contained in this Section 5.1,
insofar as such representations and warranties pertain to compliance by Seller
with the requirements of applicable state or federal securities Laws with
respect to the issuance of the Warrant and Warrant Shares, are based on the
representations and warranties of Buyer contained in Section 5.2(d).
 
(e) No Impairments. There is (i) no order, action, suit, demand or claim in
writing or legal, administrative, arbitration or other alternative dispute
resolution proceeding, hearing, inquiry or investigation before or by any
Governmental Authority or arbitrator or official now pending or, to the
knowledge of Seller, threatened, to which Seller is or may be a party or to
which the business, property or assets of Seller is or may be subject, (ii) no
statute, rule, regulation or order that has been enacted, adopted or issued by
any Governmental Authority or, to the knowledge of Seller, that has been
proposed by any Governmental Authority and (iii) no injunction, restraining
order or order of any nature issued by a Governmental Authority of competent
jurisdiction to which Seller is or, or to the knowledge of Seller, may be
subject, that, in the case of clauses (i), (ii) and (iii) above, is reasonably
expected to (A) prevent or result in the suspension of the issuance of the
Warrant or Warrant Shares or (B) otherwise affect adversely the ability of
Seller to consummate the transactions contemplated by this Agreement and the
Other Transaction Documents.
 
(f) Title to Purchased Assets; Sufficiency. Seller has good, valid, marketable
and exclusive title in and to each of the Purchased Assets owned by Seller free
and clear of all Encumbrances. Upon consummation of the transactions
contemplated by this Agreement, Buyer will have acquired good, valid, marketable
and exclusive title in and to each of the Purchased Assets, free and clear of
all Encumbrances. The Purchased Assets include all of the Intellectual Property
that is used or held for use in the Business.
 
(g) Intellectual Property.
 
(i) General.
 
(A)  Schedule 5.1(g)(i)(A) lists (i) all issued Patents included in the
Purchased Assets, and all pending applications for Patents included in the
Purchased Assets; (ii) all registered Trademarks included in the Purchased
Assets, and all pending applications for Trademarks included in the Purchased
Assets; (iii) all registered Copyrights included in the Purchased Assets, and
all pending applications for Copyrights included in the Purchased Assets; and
(iv) all Domain Names included in the Purchased Assets; in each case of (i),
(ii), (iii) and (iv) above, owned by or purported to be owned by Seller
(“Registered IP”; the Registered IP, together with all other Intellectual
Property, including Know How, Trade Secrets and Software, owned by or purported
to be owned by Seller that is included in the Purchased Assets, collectively,
the “Owned IP”). Schedule 5.1(g)(i)(A) also lists all material unregistered or
common law Trademarks included in the Purchased Assets. For the Registered IP,
Schedule 5.1(g)(i)(A) lists, as applicable, the Patent title, Trademark or
Domain Name, the Patent number registration number or application number, date
of application, registration or issuance, record owner, original applicant,
registrar or country, and current status or next action due.
 
(B)  The Owned IP does not include, and Seller does not own or purport to own,
any Software.
 
(C)  There are no licenses, sublicenses, agreements (development, distribution
or otherwise) or other instruments involving the Owned IP, and Seller is not a
party to any license, sublicense, agreement (development, distribution or
otherwise) or other instrument involving any Intellectual Property of any
Person.
 
 
 
-9-

 
(D)  All officers, employees and contractors of Seller who have authored,
invented or otherwise developed Owned IP, have executed an agreement under which
all rights, title and ownership in and to such Intellectual Property have been
assigned to Seller.
 
(E)  Seller has not infringed upon, misappropriated or otherwise violated, and
no Owned IP has or will, infringe upon, misappropriate or otherwise violate, any
Intellectual Property or other proprietary right of any Person. There are no
pending, nor to the Knowledge of Seller, threatened claims, proceedings or
actions contesting or challenging the Owned IP. To the Knowledge of Seller, no
Person, including any current or former employee or contractor of Seller, is
infringing upon, misappropriating, or otherwise violating Seller’s rights to the
Owned IP.
 
(F)  The Owned IP is free and clear of any and all Liens.
 
(ii) Patents.
 
(A)  All of the issued Patents and pending applications for Patents that are
Owned IP are currently in compliance with all legal requirements for maintaining
pendency of patents (including payment of filing, examination, and maintenance
fees), and are not subject to any maintenance fees or taxes or actions falling
due within ninety (90) days after the Closing Date.
 
(B)  No Patent that is Owned IP has been or is now involved in any infringement,
interference, reissue or reexamination Proceeding and, to the Knowledge of
Seller, no such action is threatened with respect to any such Patents.
 
(C)  Seller, the inventors and the attorneys of record, have each complied with
the United States Patent and Trademark Office (“PTO”) and any other country’s or
jurisdiction’s office duty of candor and good faith in dealing, including the
duty to disclose to the PTO (or such other office) all information known to be
material to the patentability of each of the Patents that is Owned IP. To the
Knowledge of Seller, Seller has all necessary documentation underlying the
specifications or claims in the Patents included in the Purchased Assets and all
claims thereunder.
 
(D)  All assignments from all inventors and any subsequent assignee to, as the
case may be, Seller, or to a predecessor-in-interest to Seller, have been
executed and either recorded with the PTO (or other applicable registration
authority), or submitted to the PTO (or such authorities) for the Patents that
are Owned IP, such that the records of the PTO (and the applicable authority)
reflect that Seller is the current owner of record of each such Patent. Copies
of all Patents, recorded assignments and all maintenance fee records for each
such Patent (including each application) have been made available to Buyer.
 
(E)  No product manufactured or sold by Seller, nor any Patent of Seller is
alleged to infringe any patent or product of any Person, and to the Knowledge of
Seller, no Patent of, or product manufactured or sold by, Seller is infringed.
 
(F)  All products sold under the Patents included in the Purchased Assets have
been marked with the proper patent notice.
 
(iii) Trademarks.
 
(A)  All registered Trademarks included in the Purchased Assets, and pending
applications for Trademarks included in the Purchased Assets with the PTO or any
other country’s trademark office, of Seller is currently in compliance with all
legal requirements (including the filing of affidavits of use and renewal
applications as applicable), and are not subject to any maintenance fees or
taxes or actions falling due within ninety (90) days after the Closing Date.
 
 
 
-10-

 
(B)  No Trademark of Seller included in the Purchased Assets has been or is now
involved in any opposition, infringement, dilution, unfair competition or
cancellation Proceeding and, to the Knowledge of Seller, no such action is
threatened with respect to any of the Trademarks included in the Purchased
Assets of Seller.
 
(C)  No Trademark included in the Purchased Assets of Seller is alleged to
infringe Trademark of any Person, and to the Knowledge of Seller, no Trademark
of Seller included in the Purchased Assets is infringed.
 
(D)  All products displaying a Trademark of Seller included in the Purchased
Assets which has been registered with the PTO, bear the proper federal
registration notice.
 
(iv) Copyrights. Seller does not own or purport to own any registered Copyrights
or pending applications for Copyrights.
 
(v) Domain Names.
 
(A)  All registered Domain Names of Seller included in the Purchased Assets are
currently in compliance with all legal requirements and are not subject to any
maintenance fees or taxes or action falling due within ninety (90) days after
the Closing Date.
 
(B)  No Domain Name of Seller included in the Purchased Assets has been or is
now the subject of any dispute resolution or infringement Proceeding and, to the
Knowledge of Seller, no such action is threatened with respect to any Domain
Name of Seller included in the Purchased Assets.
 
(C)  No Domain Name of Seller included in the Purchased Assets is alleged to
infringe the Trademark or the Domain Name of any other Person, and to the
Knowledge of Seller, no Domain Name of Seller included in the Purchased Assets
is infringed.
 
(D)  Seller has taken commercially reasonable steps to protect the proprietary
nature of the Owned IP and to maintain in confidence all Trade Secrets and
confidential Intellectual Property and information owned or used by Seller. To
the Knowledge of Seller, no Trade Secret or other confidential Owned IP has been
disclosed or authorized to be disclosed to any Person, including any employee,
agent, contractor, or other entity, other than pursuant to a non-disclosure
agreement or other conditional obligation that protects Seller’s proprietary
interests in and to such Trade Secrets or confidential Intellectual Property or
information. All such agreements, if any, have been made available to Buyer.
 
(h) Warrant. Without limiting the other representations and warranties contained
in this Section 5.1: (i) Seller has all requisite corporate power and authority
to issue and sell the Warrant and, upon exercise of the Warrant, to issue the
securities issuable upon exercise of the Warrant (the “Warrant Shares”); and
(ii) the issuance and sale of the Warrant, the reservation of the Warrant Shares
issuable upon exercise of the Warrant and, upon exercise of the Warrant, the
issuance of the Warrant Shares, have been duly exercised by all necessary
corporate action on the part of Seller. Assuming the accuracy of the
representations and warranties of Warrantholder contained in the Warrant, the
offer, sale and issuance of the Warrant and the Warrant Shares will be exempt
from the registration requirements of the Securities Act of 1933, as amended
(the “Securities Act”) and any other applicable Laws. Schedule 5.1(h) sets forth
any (x) shares of capital stock or other equity, ownership or voting interests
of the Seller, (y) securities or instruments convertible into or exchangeable
for shares of capital stock or other equity, ownership or voting interests of
the Seller, and (z) equity-equivalents, earnings, profits or revenue-based or
equity-based rights of the Seller, in each case of (x) through (y) above, issued
and outstanding as of the date hereof. Except as set forth on Schedule 5.1(h),
the Seller has not issued or agreed to issue any (x) shares of capital stock or
other equity, ownership or voting interests, (y) securities or instruments
convertible into or exchangeable for shares of capital stock or other equity,
ownership or voting interests, or (z) equity-equivalents, earnings, profits or
revenue-based or equity-based rights.
 
 
 
 
-11-

 
(i) Equity Consideration. The Equity Consideration is being acquired for
Seller’s own investment portfolio and account (and not on behalf of, and without
the participation of, any other Person) with the intent of holding such Equity
Consideration for investment and without the intent of participating, directly
or indirectly, in a distribution of any portion of the Equity Consideration and
not with a view to, or for resale in connection with, any distribution of any
portion of the Equity Consideration, nor is Seller aware of the existence of any
distribution of Buyer’s securities. Seller acknowledges that Equity
Consideration was not offered to Seller by means of publicly disseminated
advertisements of sales literature, nor is Seller aware of any offers made to
other Persons by such means. Seller is an “accredited investor” (as defined in
Rule 501 promulgated under the Securities Act) and is knowledgeable and
experienced in finance, securities and investments and has had sufficient
experience analyzing and investing in securities similar to the Equity
Consideration so as to be capable of evaluating the merits and risks of an
investment in the Equity Consideration. Seller is able to bear the economic risk
of an investment in the Equity Consideration. Seller has had an opportunity to
discuss Buyer’s business, management, financial affairs and the terms and
conditions of the issuance of the Equity Consideration with Buyer. Seller
understands that no portion of the Equity Consideration will have been
registered pursuant to the Securities Act or any applicable state securities
laws, that the Equity Consideration will be characterized as “restricted
securities” under federal securities laws, and that under such laws and
applicable regulations no portion of the Equity Consideration can be sold or
otherwise disposed of without registration under the Securities Act or an
exemption therefrom. In this connection, Seller represents that it is familiar
with Rule 144 promulgated under the Securities Act, as currently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.
Seller understands that no public market now exists for the Equity
Consideration, and that Seller has made no assurances that a public market will
ever exist for the Equity Consideration. A legend indicating that Equity
Consideration has not been registered under applicable federal and state
securities laws and referring to the restrictions on transferability and sale of
Equity Consideration pursuant to this Agreement, the Preprogen Operating
Agreement or otherwise may be placed on any certificate(s) or other document
delivered to Seller or any substitute therefor and any transfer agent of Buyer
may be instructed to require compliance therewith. Seller understands that the
Equity Consideration acquired by it shall, upon issuance by Buyer, without any
further action on the part of Buyer or such Person, be subject to the terms of
Preprogen Operating Agreement, including restrictions on transfer of the Equity
Consideration contained therein.
 
(j) Tax. Seller represents that none of the Purchased Assets are “section
197(f)(9) intangible” as defined in section 1.197-2(h) of the Treasury
Regulations promulgated under the Code.
 
(k) No Brokers. Seller has not paid or become obligated to pay any fee or
commission to any broker, finder or intermediary in connection with the
transactions contemplated by this Agreement and the Other Transaction Documents
for which Buyer shall have any liability.
 
(l) No Commercialization. Seller has not in any way commercialized or engaged in
any business activities with third parties with respect to the Purchased Assets
that relate to the Business other than the internal development of the Owned IP
that relates primarily to the Business.
 
5.2 Buyer Representations and Warranties. Buyer hereby represents and warrants
to Seller on the date hereof as follows:
 
(a) Organization. Buyer is a limited liability company duly created and
organized, and validly existing under the laws of its jurisdiction of creation,
and has full power and authority to own or use the properties and assets that it
purports to own or use, and to sell, encumber, distribute, exchange or in any
other way dispose of such assets. Buyer is legally qualified to transact
business, and, to its knowledge, there are no claims or allegations by any
person or entity contesting or questioning the authority of Buyer to conduct
such business.
 
 
 
 
-12-

 
(b) Authorization. Buyer has full limited liability company power and authority
to execute, deliver and perform this Agreement and each Other Transaction
Document to which it is a party and to consummate the transactions contemplated
by this Agreement and the Other Transaction Documents. The execution, delivery
and performance by Buyer of this Agreement and the Other Transaction Documents
to which it is a party, and the consummation of the transactions contemplated by
this Agreement and the Other Transaction Documents, have been duly authorized by
all necessary limited liability company action of Buyer. This Agreement and each
Other Transaction Document to which Buyer is a party have been or will be duly
executed and delivered by Buyer, and constitute or will constitute a valid and
legally binding obligation of Buyer, enforceable against Buyer in accordance
with its terms, except that such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium, and similar laws affecting
creditors’ rights generally, (ii) equitable principles which may limit the
availability of certain equitable remedies (such as specific performance) in
certain instances, and (iii) public policy considerations with respect to the
enforceability of rights of indemnification.
 
(c) No Impairments. There are no orders, actions, suits, demands or claims in
writing or legal, administrative, arbitration or other alternative dispute
resolution proceedings, hearings, inquiries or investigations pending against
Buyer or, to Buyer’s knowledge, threatened, which are reasonably likely to call
into question the validity of this Agreement, any Other Transaction Document,
any portion of the Equity Consideration, or any action taken or to be taken
pursuant hereto or thereto.
 
(d) Equity Consideration. Without limiting the other representations and
warranties contained in this Section 5.2: (i) Buyer has all requisite limited
liability company power and authority to issue and sell the Equity
Consideration; (ii) the issuance and sale of Equity Consideration has been duly
authorized by all necessary limited liability company action on the part of
Buyer; and (iii) assuming the accuracy of the representations and warranties of
Seller contained in Section 5.1(i), the offer, sale and issuance of the Equity
Consideration will be exempt from the registration requirements of the
Securities Act and any other applicable Laws. Buyer has been formed for the
purposes of entering into the transactions contemplated by this Agreement and,
except as set forth on Schedule 5.2(d), Buyer has no material assets or
liabilities.
 
(e) No Brokers. Buyer has not paid or become obligated to pay any fee or
commission to any broker, finder or intermediary in connection with the
transactions contemplated by this Agreement and the Other Transaction Documents
for which Seller shall have liability.
 
5.3 No Other Representations.
 
(a) Except as set forth in Section 5.2 or in the Preprogen Operating Agreement,
and other than in the case of fraud or willful misconduct and subject to the
terms of this Agreement and the Preprogen Operating Agreement, the Equity
Consideration is provided “as-is” without warranty of any kind, express or
implied, and Seller acknowledges that neither Buyer nor any other Person has
made any representation or warranty, expressed or implied, as to Buyer, the
Equity Consideration, the accuracy or completeness of any information regarding
Buyer, its business, properties, assets or operations furnished or made
available to Seller and its representatives, or any other matter related to the
transactions contemplated herein and that Seller is relying only on the
representations and warranties set forth in Section 5.2 and in the Preprogen
Operating Agreement.
 
(b) Except as set forth in Section 5.1 or in any Other Transaction Document, and
other than in the case of fraud or willful misconduct and subject to the terms
of this Agreement and the Other Transaction Documents, the Purchased Assets and
the Warrant are provided “as-is” without warranty of any kind, express or
implied, and Buyer acknowledges that neither Seller nor any other Person has
made any representation or warranty, expressed or implied, as to Seller, the
Warrant, the Warrant Shares, the accuracy or completeness of any information
regarding Seller, its business, properties, assets or operations furnished or
made available to Buyer and its representatives, or any other matter related to
the transactions contemplated herein and Buyer is relying only on the
representations and warranties set forth in Section 5.1 and in the Other
Transaction Documents.
 
 
 
 
-13-

 
SECTION 6.
COVENANTS.
 
6.1 Further Assurances. From time to time after the Closing, without further
consideration, Seller and Buyer will execute and deliver such documents and take
such additional action as Buyer may reasonably request in order to more
effectively consummate or evidence the sale and purchase of the Purchased Assets
and to more effectively vest in Buyer good and marketable title to such
ownership interest or to more effectively consummate or evidence the
consummation of the transactions contemplated hereby and the Other Transaction
Documents. Without limiting the foregoing, in the event that any Purchased
Assets or any other properties, rights, claims, assets, records, Intellectual
Property (including patents, know-how, trade secrets, and diagnostic
applications and data) related to or necessary to pursue the Business are held
by Affiliates of Seller (including QX Labs, Inc.), then from time to time after
the Closing, without further consideration, Seller will execute and deliver such
documents and take such additional actions as Buyer may reasonably request in
order to transfer to Buyer (or evidence the transfer to Buyer of, or vest good
and marketable title in Buyer to the ownership of) such Purchased Assets and
other properties, rights, claims, assets, records and Intellectual Property.
 
6.2 Use of Trade Names and Trademarks.
 
(a) From and after the Closing, Seller shall not, and Seller shall cause its
Affiliates, successors, assigns not to, use any of the trade names and
trademarks that are included in the Purchased Assets.
 
(b) As soon as reasonably practicable (and, in any event, prior to the end of
the first month after the Closing), Seller shall, and Seller shall cause its
Affiliates successors, and assigns to, cease use of any materials, including
signage, labels, packing materials, forms, business cards, letterhead, and paper
or electronic advertising and marketing materials, in each case which include
any of the trade names and trademarks that are included in the Purchased Assets
(or any terms confusingly similar thereto).
 
6.3 Funding for Manufacturer. Promptly after the Closing, Buyer shall use
commercially reasonable efforts to enter into a manufacturing agreement, with a
manufacturer reasonably acceptable to Seller, for the development of the initial
manufacturing protocols and production processes for the ultimate manufacture of
the miniform pads necessary for the respective products to be marketed and sold
by Buyer, on the one hand, and Seller, on the other hand, as applicable. It is
anticipated that the aggregate fees, costs and expenses to be incurred to
purchase the necessary equipment, materials and tools relating thereto will be
approximately $1,000,000. Buyer and Seller shall each be responsible for fifty
percent (50%) of such fees, costs and expenses incurred in connection with such
manufacturing agreement until the aggregate amount of such fees, costs and
expenses equals $800,000 (such fees, costs and expenses, the “Shared Fees, Costs
and Expenses”), and Buyer shall be responsible for any such fees, costs and
expenses in excess thereof. Seller shall reasonably cooperate and assist Buyer
in pursuing, negotiating and performing such manufacturing agreement. The
Parties shall cooperate in good faith to more formally document the actions and
agreements contemplated by this Section 6.3. Following completion of the
development of such initial manufacturing protocols and production processes,
the Parties shall discuss in good faith the entry into separate agreements with
such manufacturer between (i) such manufacturer and Buyer and (ii) such
manufacture and Seller. In connection with the foregoing, at Closing, Seller
shall deposit $400,000 in a separate escrow account to be established, and
following the Closing, Buyer and Seller will provide appropriate joint
instructions to the escrow agent from time to time to release funds from escrow
to cover the Shared Fees, Costs and Expenses described above for which Seller is
responsible. In the event funds remain in escrow as of the first anniversary of
the Closing Date, provided Seller has not breached any of its obligations under
this Section 6.3, then Buyer and Seller shall joinly instruct the escrow agent
to release any remaining funds in escrow to Seller, it being understood and
agreed, however, that such release of funds to Seller shall not relieve Seller
of its obligations under this Section 6.3.
 
6.4 Restrictive Covenants.
 
(a) Certain Acknowledgements. Buyer and Seller acknowledge that in order to
assure Buyer that it will retain the value, including the goodwill, of the
Business as a “going concern,” Buyer has required that the covenants and
agreements contained in this Section 6.4 be delivered in this Agreement, and
Seller, as a condition to Buyer’s willingness to enter into the transactions
contemplated by this Agreement, has agreed to do so. Each of Buyer and Seller
acknowledges and agrees that it is fair, reasonable and necessary, for the
protection of the value of the Business and the operations, prestige, reputation
and goodwill of the Business and of the purchase thereof by Buyer hereunder,
that Buyer and Seller make the agreements and covenants contained in this
Agreement.
 
 
 
 
-14-

 
(b) Non-Competition. For a period (the “Restricted Period”) commencing on the
Closing Date and ending on the date that is five (5) years following the Closing
Date, Seller shall not, directly or indirectly compete with the Business or as
an individual proprietor, partner, shareholder, member, equityholder, officer,
manager, director, employee, consultant, independent contractor, joint venturer,
investor or lender, participate in any business or enterprise engaged anywhere
in the United States in the provision of any services that are the same as,
substantially similar to or competitive with the services that the Business was
designing, developing, selling or providing, or actively planning to sell or
provide, as of the Closing Date (each, a “Competing Business”); provided,
however, nothing contained herein shall prohibit the Seller from developing,
operating or managing the Excluded Business. The foregoing restrictions shall
not be construed to prohibit the ownership by Seller of not more than one
percent (1%) of any class of equity securities of any Person having a class of
equity securities registered pursuant to the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder that are publicly
owned and regularly traded on any national securities exchange or
over-the-counter market, if such ownership represents a personal investment and
Seller does not, directly or indirectly, in any way, manage or exercise control
of any such Person, guarantee any of its financial obligations or otherwise take
part in its business, other than exercising Seller’s rights as a holder of such
equity securities.
 
(c) Non-Disparagement. Seller agrees that it shall not: (i) disparage, defame or
slander the Business or Buyer, its Affiliates or any of their employees or take
any action that is intended to detrimentally affect the reputation, image,
relationships or public view of the Business or Buyer, its Affiliates or any of
their employees; or (ii) attempt to do any of the foregoing, or assist, entice,
induce or encourage any other Person to do or attempt to do any activity that,
were it done by Seller, would violate any provision of this Section 6.4(c).
 
(d) Non-Hire and Non-Solicitation of Employees and Consultants. Seller agrees
that it shall not, during the Restricted Period, directly or indirectly, solicit
Dr. Shalom Hirschman, hire Dr. Shalom Hirschman or in any manner encourage Dr.
Shalom Hirschman to terminate his relationship with the Business. The Parties
agree and acknowledge that nothing contained herein shall prevent Dr. Shalom
Hirschman from serving as a director of Seller, provided he does not serve as an
executive or employee of Seller or its Affiliates.
 
(e) Other Documents. The provisions of this Section 6.4 are in addition to, and
not in limitation of, Seller’s obligations and agreements set forth in the other
agreements contemplated by this Agreement.
 
6.5 Registration Rights.
 
(a) Piggyback Registration Rights. If at any time following the date of this
Agreement Seller proposes for any reason to register any shares of its common
stock under the Securities Act of 1933, as amended (the “Securities Act”) (other
than pursuant to a registration statement on Form S-4 or Form S-8 (or a similar
or successor form)) with respect to an offering of common stock by Seller for
its own account or for the account of any of its stockholders, it shall at each
such time promptly give written notice to the Warrantholder of its intention to
do so (but in no event less than thirty (30) days before the anticipated filing
date) and include in such registration all Warrant Shares with respect to which
Seller has received written requests for inclusion therein within fifteen (15)
days after receipt of Seller’s notice.  Such notice shall offer the
Warrantholder the opportunity to register such number of Warrant Shares as the
Warrantholder may request.
 
(b) Demand Registration Rights. If, at any time when it is not eligible to use a
Form S-3 registration statement, the Company receives a request from the
Warrantholder that the Company file a Form S-1 registration statement with
respect to the Warrant Shares, then the Company shall as soon as practicable,
and in any event within sixty (60) days after the date such request is given by
the Warrantholder, file a Form S-1 registration statement under the Securities
Act covering all Warrant Shares that the Warrantholder requested to be
registered. If, at any time when it is eligible to use a Form S-3 registration
statement, the Company receives a request from the Warrantholder that the
Company file a Form S-3 registration statement with respect to the Warrant
Shares, then the Company shall as soon as practicable, and in any event within
forty-five (45) days after the date such request is given by the Warrantholder,
file a Form S-3 registration statement under the Securities Act covering all
Warrant Shares requested to be included in such registration by the
Warrantholder.
 
 
 
 
-15-

 
(c) Assignment. Notwithstanding anything to the contrary contained herein, the
Warrantholder shall be permitted to transfer and assign its rights under this
Section 6.5 to any Person to which all or a portion of the Warrant or the
Warrant Shares are transferred, and any Person to which the rights under this
Section 6.5 are transferred and assigned shall be permitted to subsequently
transfer and assign its rights under this Section 6.5 to any Person to which all
or a portion of the Warrant or the Warrant Shares are subsequently transferred.
 
SECTION 7.
INDEMNIFICATION.
 
7.1 Indemnification by Seller. Seller will indemnify and hold harmless Buyer,
its Affiliates (including the Warrantholder), and each of their respective
directors, officers, managers, partners, members, stockholders, equity holders,
employees, agents and representatives (collectively, the “Buyer Indemnified
Parties”) for, and will pay to the Buyer Indemnified Parties the amount of, any
loss, liability, claim, damage or expense (including costs of investigation and
defense and reasonable attorneys’ fees) or diminution of value (collectively,
“Losses”), whether or not involving a third-party claim, arising out of or
relating to:
 
(a) any breach of any representation or warranty made by Seller in this
Agreement or any Other Transaction Document;
 
(b) any breach by Seller of any covenant or obligation of Seller in this
Agreement or any Other Transaction Document;
 
(c) any Excluded Liability;
 
(d) without limiting Section 5.1(f), Section 5.1(g) or any other provision of
this Agreement, any Encumbrance claimed by Platinum Long Term Growth VII LLC or
any of its Affiliates or any of their respective successors or assigns on any of
the Purchased Assets; or
 
(e) without limiting Section 5.1(f), Section 5.1(g) or any other provision of
this Agreement, that certain assignment dated as of February 8, 2006, by William
H. Fleming in favor of “QuantRx Medical Corporation, a corporation organized
under the laws of the State or Oregon” with respect to U.S. Patent No. 6,811,549
and the failure of such assignment to properly name the Seller as the assignee;
 
Notwithstanding the foregoing, no claim for indemnification under Section 7.1(a)
may be made by Buyer on behalf of the Buyer Indemnified Parties, and no payment
in respect of such a claim for indemnification shall be required from Seller for
any such claim until the aggregate amount of Losses which the Buyer Indemnified
Parties have incurred on a cumulative basis exceeds fifty thousand thousand
United States dollars ($50,000) (the “Deductible”), after which the Buyer
Indemnified Parties shall be indemnified for all such Losses in excess of the
Deductible; provided that the Deductible shall not apply, and the Buyer
Indemnified Parties shall be entitled to indemnification without regard to
satisfaction of the Deductible, in the event of fraud or with respect to, claims
for breach of any Fundamental Representation. For the avoidance of doubt, the
Deductible shall apply only once in respect of all claims for indemnification
under Section 7.1(a) (except, in each case, in the event of fraud or with
respect to claims for breach of any Fundamental Representation) by the Buyer
Indemnified Parties.
 
7.2 Indemnification by Buyer. Buyer will indemnify and hold harmless Seller, its
Affiliates, and each of their respective directors, officers, managers,
partners, members, stockholders, equity holders, employees, agents and
representatives (collectively, the “Seller Indemnified Parties”) for, and will
pay to the Seller Indemnified Parties the amount of, any Losses, whether or not
involving a third-party claim, arising out of or relating to:
 
(a) any breach of any representation or warranty made by Buyer in this Agreement
or any Other Transaction Document; or
 
(b) any breach by Buyer of any covenant or obligation of Buyer in this Agreement
or any Other Transaction Document.
 
 
 
 
-16-

 
7.3 Procedure for Indemnification.
 
(a) The party seeking indemnification (the “Indemnified Party”) shall give
prompt notice (“Notice of Claim”) to the party against whom indemnification is
sought (the “Indemnifying Party”) of the assertion of any claim, or the
commencement of any suit, action or proceeding in which indemnification may be
sought under this Section 7 (a “Proceeding”), providing in reasonable detail the
facts giving rise to the claim, the amount sought, the basis for the claim and
supporting documentation and stating the basis for the indemnification sought
(in each case taking into account the information then available to such
Indemnified Party).
 
(b) Promptly after receipt by the Indemnified Party of notice of the
commencement of any Proceeding against it, such Indemnified Party will give
written notice to the Indemnifying Party of the commencement of such claim,
together with all available information regarding the same, but the failure to
notify the Indemnifying Party will not relieve the Indemnifying Party of any
liability that it may have to any Indemnified Party, except to the extent that
the Indemnifying Party demonstrates that the defense of such action is
prejudiced by the Indemnifying Party’s failure to give such notice.
 
(c) If any Proceeding is brought against an Indemnified Party and it gives
notice to the Indemnifying Party of the commencement of such Proceeding, the
Indemnifying Party will be entitled to participate in such Proceeding and, to
the extent that it wishes (unless (A) the Indemnifying Party is also a party to
such Proceeding and legal counsel for the Indemnified Party determines in good
faith that a bona fide conflict of interest would result in the case of joint
representation, or (B) the Indemnifying Party fails to provide reasonable
assurance to the Indemnified Party of its financial capacity to defend such
Proceeding and provide indemnification with respect to such Proceeding), to
assume the defense of such Proceeding with counsel reasonably satisfactory to
the Indemnified Party and, after notice from the Indemnifying Party to the
Indemnified Party of its election to assume the defense of such Proceeding, the
Indemnifying Party will not, as long as it diligently conducts such defense, be
liable to the Indemnified Party under this Section 7 for any fees of other
counsel or any other expenses with respect to the defense of such Proceeding, in
each case subsequently incurred by the Indemnified Party in connection with the
defense of such Proceeding, other than reasonable costs of investigation. If the
Indemnifying Party assumes the defense of a Proceeding, (x) it will be
conclusively established for purposes of this Agreement that the claims made in
that Proceeding are within the scope of and subject to indemnification; (y) no
compromise or settlement of such claims may be effected by the Indemnifying
Party without the Indemnified Party’s consent, such consent not to be
unreasonably withheld, conditioned or delayed; and (z) the Indemnified Party
will have no liability with respect to any compromise or settlement of such
claims effected without its consent, such consent not to be unreasonably
withheld, conditioned or delayed. If notice is given to an Indemnifying Party of
the commencement of any Proceeding and the Indemnifying Party does not, within
ten (10) Business Days after the Indemnified Party’s notice is given, give
notice to the Indemnified Party of its election to assume the defense of such
Proceeding, the Indemnifying Party will be bound by any determination made in
such Proceeding or any compromise or settlement effected by the Indemnified
Party.
 
(d) Notwithstanding the foregoing, if an Indemnified Party determines in good
faith that there is a reasonable probability that a Proceeding may adversely
affect it other than as a result of monetary damages for which it would be
entitled to indemnification under this Agreement, the Indemnified Party may, by
notice to the Indemnifying Party, assume the exclusive right to defend,
compromise, or settle such Proceeding, but the Indemnifying Party will not be
bound by any determination of a Proceeding so defended or any compromise or
settlement effected without its consent (which may not be unreasonably withheld,
conditioned or delayed).
 
(e) A claim for indemnification for any matter not involving a third-party claim
may be asserted by notice to the party from whom indemnification is sought.
 
(f) If the Indemnifying Party disputes all or any portion of the Notice of
Claim, the Indemnifying Party must provide written notice (a “Disagreement
Notice”) of its objection (detailing the objection) to the Indemnified Party
within ten (10) Business Days after the receipt of the notice from the
Indemnified Party. Failure by the Indemnifying Party to give such Disagreement
Notice shall be deemed acknowledgment and agreement by the Indemnifying Party
that the Indemnifying Party is liable for that portion of the claim as to which
no objection is made. If a Disagreement Notice is provided by the Indemnifying
Party to the Indemnified Party within the time required, for a ten (10) day
period thereafter the Indemnified Party and the Indemnifying Party shall attempt
in good faith to resolve any differences that they may have with respect to any
matter specified in the Disagreement Notice. If, at the end of such ten (10) day
period, the Indemnified Party and the Indemnifying Party have failed to reach
written agreement with respect to all of such matters, then any party shall be
entitled to pursue any remedy at law or in equity.
 
 
 
 
-17-

 
7.4 Survival. All of the representations and warranties of each Party contained
in this Agreement shall survive the Closing hereunder indefinitely. The
covenants of each Party under this Agreement shall survive the Closing
indefinitely unless a shorter period of performance is specified with respect to
such covenant. If an indemnification claim is asserted by an Indemnified Party
before the expiration of the survival or limitations period, such asserted claim
shall survive until the final adjudication and resolution of such claim.
 
SECTION 8.
GENERAL.
 
8.1 Expenses. Except as otherwise provided in this Agreement, each Party will
bear its respective expenses and legal fees incurred with respect to this
Agreement, and the transactions contemplated hereby.
 
8.2 Confidentiality; Public Announcement.
 
(a) Seller shall not, and Seller shall cause its Affiliates not to, use,
disclose or furnish to any third party any information of or regarding Buyer or
the Purchased Assets, except for information which: (i) is or becomes available
in the public domain (other than as a result of a disclosure by Seller or its
Affiliates in breach of this Agreement); (ii) is required to be disclosed by
applicable Law (provided that Seller provide Buyer prior notice of such required
disclosure and a reasonable opportunity to take steps to maintain the
confidentiality thereof); or (iii) Buyer expressly authorizes, in writing,
Seller or other party to disclose such information prior to such disclosure.
 
(b) Each Party shall not disclose or furnish to any third party (other than
their directors, legal counsel and accountants who are bound by reasonable
confidentiality obligations) the terms and conditions of this Agreement.
Notwithstanding the foregoing, (i) each Party may disclose the terms and
conditions of this Agreement to the extent such disclosure is reasonably
necessary to comply with applicable law (including any securities law or
regulation or the rules of a securities exchange) and with judicial process, it
being understood and agreed that Seller shall provide Buyer a reasonable
opportunity to review and comment on any public announcement regarding this
Agreement or the transactions contemplated hereby, (ii) each Party may disclose
the terms and conditions of this Agreement to the extent necessary in connection
with the enforcement of this Agreement, and (iii) Buyer may disclose the terms
and conditions of this Agreement to an actual or potential assignee or other
purchaser, investment banker, investor or lender, and their representatives.
 
8.3 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. All disputes
arising out of this Agreement or the transactions contemplated hereby shall be
governed by and construed in accordance with the laws of the State of Delaware
without regard to its rules of conflict of laws. The Parties hereby irrevocably
and unconditionally consent to submit to the sole and exclusive jurisdiction and
venue of the federal and state courts of the State of Delaware for any
litigation between the Parties arising out of or relating to this Agreement;
provided, that any judgment or order obtained from such court(s) may be enforced
in any other applicable jurisdiction. TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW THAT CANNOT BE WAIVED, EACH PARTY HEREBY WAIVES, AND COVENANTS THAT IT WILL
NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY
JURY IN ANY FORUM IN RESPECT OF ANY DISPUTES OR LITIGATION ARISING OUT OF OR
RELATING TO THIS AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER ARISING AND
WHETHER SOUNDING IN TORT OR CONTRACT OR OTHERWISE.
 
8.4 Assignment; Binding Effect; No Third-Party Rights. No Party may assign this
Agreement in whole or in part without the prior written consent of the other
Party; provided, however, that Buyer may assign this Agreement without the
written consent of Seller to (a) its financing sources (solely as security for
obligations arising in connection with such financing), provided that Buyer
continues to be bound by its obligations hereunder, and (b) an Affiliate or
Buyer or an entity succeeding to substantially all the assets and business of
Buyer by merger, purchase or otherwise, provided that such assignee expressly
agrees to be bound by Buyer’s obligations hereunder. Except as otherwise
expressly provided herein, this Agreement and its provisions are for the sole
benefit of the parties to this Agreement and their successors and permitted
assigns and shall not give any other Person any legal or equitable right, remedy
or claim; provided however, that, for the avoidance of doubt, the Warrantholder
is an intended third party beneficiary of Section 5.1 (Seller Representations
and Warranties), Section 6.5 (Registration Rights) and Section 7
(Indemnification) with the right and power to enforce the provisions thereof.
 
 
 
 
-18-

 
8.5 Notices. Any notice, request, demand or other communication required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when received if personally delivered; when transmitted, if transmitted by
facsimile, electronic or digital transmission method; the day after it is sent
if sent for next day delivery to a domestic address by a recognized overnight
delivery service. All notices to a Party will be sent to the addresses set forth
below such Party’s signature hereto or to such other address or person or entity
as such Party may designate by notice to each other Party hereunder.
 
8.6 Specific Performance. The Parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. Accordingly,
each of the Parties shall be entitled to specific performance of the terms
hereof, including an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions of this
Agreement, this being in addition to any other remedy to which such party is
entitled at law or in equity. Each of the parties hereby further waives (i) any
defense in any action for specific performance that a remedy at law would be
adequate and (ii) any requirement under any Law to post security as a
prerequisite to obtaining equitable relief.
 
8.7 Miscellaneous. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. This Agreement, including the schedules and
exhibits referred to herein and the other writings specifically identified
herein or contemplated hereby, is complete, reflects the entire agreement of the
Parties with respect to its subject matter, and supersedes all previous written
or oral negotiations, commitments and writings. This Agreement may not be
amended or modified, nor may compliance with any condition or covenant set forth
herein be waived, except by a writing duly and validly executed by each Party
hereto, or in the case of a waiver, the Party waiving compliance. Whenever
possible, each provision of this Agreement shall be interpreted in such a manner
as to be effective and valid under applicable law, but if any provision of this
Agreement shall be deemed prohibited or invalid under such applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
and such prohibition or invalidity shall not invalidate the remainder of such
provision or the other provisions of this Agreement. A facsimile or electronic
(e.g., PDF) signature shall be considered original for all purposes hereunder.
 
[Remainder of Page Intentionally Left Blank]
 
 
 
-19-

 
IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date set forth above by their duly authorized representatives.
 
 
 
BUYER 
PREPROGEN LLC
 
 
By: /s/ Mayer Goldberger
Name: Mayer Goldberger
Title: Founder
 
Address for Notice
 
4 Lemberg Court
Suite 304
Monroe NY 10950
Attn: E. Goldberge
rEmail:eli@egoldco.com
 
 
 
SELLER 
QUANTRX BIOMEDICAL CORPORATION
 
 
By: /s/ Shalom Z. Hirschman
Name: Dr. Shalom Z. Hirschman 
Title: Chief Executive Officer
 
Address for Notice
 
QuantRx Biomedical Corporation
171 Sherwood Lane
Raynham, MA 02767
Attention: Michael Abrams
Tel No.: (212) 980-2235
Email Address: mabrams@burnhamhill.com
 
 
 

 
 
[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]
 
-20-

 
SCHEDULE A
PURCHASED ASSETS
 
See attached
 
 
 
 
 
 
 
 
-21-

 
EXHIBIT 3.2(B)
PAYOFF LETTER
 
See attached.
 
 
 
 
 
 
-22-

 
EXHIBIT 3.2(D)
PREPOGEN OPERATING AGREEMENT
 
See attached.
 
 
 
 
 
 
-23-

 
EXHIBIT 3.2(F)
IP ASSIGNMENTS
 
See attached.
 
 
 
 
 
 
-24-

 
EXHIBIT 3.2(G)
WARRANT
 
See attached.
 
 
 
 
 
 
-25-

 
EXHIBIT 3.2(H)
LICENSE AGREEMENT
 
See attached.
 
 
 
 
 
 
-26-
